924 So.2d 18 (2005)
Frederico A. HIGUERAS, Petitioner,
v.
James V. CROSBY, Jr., Secretary, Department of Corrections, Respondent.
No. 1D05-3853.
District Court of Appeal of Florida, First District.
November 30, 2005.
*19 Frederico A. Higueras, pro se, petitioner.
No appearance for respondent.
PER CURIAM.
Frederico Higueras' mandamus petition challenges an order which imposed a lien on his inmate trust account to recover filing fees for a circuit court proceeding. His remedy for interlocutory review, if any, would be certiorari rather than mandamus. Brown v. Campion, 757 So.2d 535 (Fla. 1st DCA 2000). Because the petition was not filed within 30 days of rendition of the order sought to be reviewed, this court's jurisdiction was not timely invoked and the petition must be, and hereby is, dismissed on jurisdictional grounds. Fla. R.App. P. 9.100(c)(1). Moreover, petitioner has an adequate remedy by raising this issue on appeal from a final order in the circuit court case, see Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005), and dismissal of this petition is without prejudice to Higueras' right to pursue that course when the circuit court proceeding has been concluded.
PETITION DISMISSED.
DAVIS, BROWNING and LEWIS, JJ., concur.